DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 17, and 23 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.
Claim 15 recites a computer program comprising instructions which when executed by one or more processors causes the one or more processors to perform the method of claim 1. Claim 17 recites a module configured to perform the method of claim 14. Claim 23 recites a display list comprising a list of pixel coordinates ……. The claimed computer program, module, or display list are neither a process nor a physical thing as other three statutory categories of invention. Therefore the claims are not statutory.
In addition, a display list as in claim 23 is simple a mount of data, which is non functional descriptive material.
Claims 16 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 16 recites a computer program product comprising a computer-readable medium storing the computer program of claim 15. Claim 24 recites a computer readable medium storing the display 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13-19, and 22-24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chang (U.S. Pub. 2011/0310102 A1, already of record).
Regarding claim 1, Chang teaches a method of generating an ordered list of instructions comprising a list of pixel coordinates which are vertices of triangles in a strip of a reference input image in a source coordinate system such that transformation of the vertices to a corresponding output image in a destination coordinate system causes the triangles to be mapped to a block of image data which maps to a block of line 
            dividing the reference output image into a plurality of tiled sections in the destination coordinate system (paragraphs [0018]- [0019], “A mesh is subdivided to obtain a new, smooth version of the original shape. Generally, meshes are represented as a series of surface patches.”);
           for each section: defining first and second boundaries of an array of strips of pixels in the section by dividing the section into blocks of line memory (paragraph [0019], “The method further comprises assigning an identifier to each of the vertices, and selectively storing only a portion of the vertices in a memory.”); and 
           for each strip: dividing each set of pixels contained in each strip into a series of ordered triangles; generating a set of destination and source coordinates for each vertex of each triangle in the strip; and storing the coordinates of the vertices in source and destination coordinate system, in the ordered list of instructions (paragraphs [0019]-[0022], [0039]-[0041], subdividing patches into a plurality of triangles; creating display list, vertex coordinate transformation; storing vertex data into vertex buffer or memory).
Regarding claim 13, Chang teaches wherein the ordered list of instructions is a display list (paragraph [0022], display list).
Regarding claim 14, Chang teaches a method of correcting a distorted image (paragraph [0002], texture mapping. The texture is considered as a distorted image. The destination image is considered as corrected image.), the method comprising:
        receiving a distorted image from system memory into a texture cache (paragraph [0022], texture cache);
        texture mapping triangles of the distorted image using coordinates of vertices of the triangles stored in an ordered list of instructions stored in system memory onto a distortion-corrected image (paragraph [0022], texture mapping, display list, buffers); and 
       storing this in a destination cache (paragraph [0023], frame buffer 120); 
       wherein the ordered list of instructions comprises a lists of pixel coordinates which are vertices of triangles in a strip of a reference input image in a source coordinate system and a destination coordinate system such that transformation of the vertices in the source coordinate system to a corresponding output image in a destination coordinate system causes the triangles to be mapped to a block of image data which maps to a block of line memory is generated (paragraphs [0003]-[0004], “The method comprises receiving a patch to be tessellated, subdividing the patch into a plurality of triangles, and identifying control points of each of the plurality of triangles. The method further comprises assigning an identifier to each of the vertices, and selectively storing only a portion of the vertices in a memory.” Paragraphs [0019]-0022], display list; vertex coordinate transformation, etc.) by: 
       dividing the reference output image into a plurality of tiled sections in the destination coordinate system (paragraphs [0018]- [0019], “A mesh is subdivided to 
       for each section: defining first and second boundaries of an array of strips of pixels in the section by dividing the section into blocks of line memory  (paragraph [0019], “The method further comprises assigning an identifier to each of the vertices, and selectively storing only a portion of the vertices in a memory.”); and 
      for each strip: dividing each set of pixels contained in each strip into a series of ordered triangles; generating a set of destination and source coordinates for each vertex of each triangle in the strip; and storing the coordinates of the vertices in source and destination coordinate system, in the ordered list of instructions (paragraphs [0019]-[0022], [0039]-[0041], subdividing patches into a plurality of triangles; creating display list, vertex coordinate transformation; storing vertex data into vertex buffer or memory).
Regarding claim 15, Chang teaches a computer program comprising instructions which when executed by one or more processors causes the one or more processors to perform the method of claim 1 (paragraph [0027], programs).
Regarding claim 16, Chang teaches a computer program product comprising a computer-readable medium storing the computer program of claim 15 (paragraph [0027], programs, computer readable medium).
Regarding claim 17, Chang teaches a module configured to perform the method of claim 14 (paragraph [0027], programs).
Regarding claim 18, Chang teaches the module according to claim 17, which is a hardware module (paragraph [0025], a processor).
Regarding claim 19, Chang teaches a monolithic integrated circuit comprising: a processor subsystem comprising at least one processor and memory; and the module of claim 17 (Fig. 1, 110).
Regarding claim 22, Chang teaches a computer system for generating an ordered list of instructions comprising a list of pixel coordinates which are vertices of triangles in a strip of a reference input image in a source coordinate system [u, v] such that transformation of the vertices to a corresponding output image in a destination coordinate system [x, y] causes the triangles to be mapped to a block of image data which maps to a block of line memory, or “texture cache”, such that when read out there is no cache trashing, the computer system comprising: at least one processor; memory; wherein the at least one processor is configured to perform the method of claim 1 (Fig. 1, processor, memory; paragraphs [0021]-[0022], texture mapping, texture cache).
Regarding claim 23, Chang teaches a display list comprising a list of pixel coordinates which are vertices of triangles in strips of a reference input image in a source coordinate system and a corresponding list of coordinates in a destination coordinate system, such that: the vertices in a single strip in the source coordinate system are mapped to a block of image data which maps to a block of line memory; and; when the vertices in the source coordinate system are rendered into triangles in the destination coordinate system, they form a reference output image without unnecessary cache trashing (Paragraphs [0019]-0022], display list; vertex coordinate transformation, texture cache etc.). 
Regarding claim 24, Chang teaches a computer readable medium storing the display list of claim 23 (paragraph [0027], computer readable medium).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, as applied to claim 1 above, and in view of Kim et al (U.S. 6,577,310 B1).
Regarding claim 8, Chang remains as applied to claim 1 above. However, Chang does not explicitly teach wherein each corner of the section are added to strips containing those corners as vertices before generating the triangles.
Kim et al, in the same field of endeavor, teach wherein each corner of the section are added to strips containing those corners as vertices before generating the triangles (see Fig. 9 and related description for generating triangle strips, and see codes in columns 37 and 38 for looping each corner in the mesh. That means that each corner in the mesh is added to the strips.). As Kim et al is combined with Chang, one would obtain the claimed feature. The implementation of the combination may be done by adding or modifying the relevant software components. The rationale of the combination is combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Chang and Kim et al to obtain the claimed features.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, as applied to claim 1 above, and in view of Pulli et al (U.S. 7,671,857 B2).
Regarding claim 10, Chang remains as applied to claim 1 above. However, Chang does not explicitly teach wherein a culling direction of a first triangle in strip is determined by the cross product of a vector from a first vertex to a second vertex of a first triangle and a vector form the first vertex to a third vertex of the first triangle wherein a positive cross produce results in a clockwise culling direction and a negative cross product results in a counter clockwise culling direction.
Pulli et al, in the same field of endeavor, teaches wherein a culling direction of a first triangle in strip is determined by the cross product of a vector from a first vertex to a second vertex of a first triangle and a vector form the first vertex to a third vertex of the first triangle wherein a positive cross produce results in a clockwise culling direction and a negative cross product results in a counter clockwise culling direction (Fig. 1, and the related description in column 7, lines 43-50; column 4, lines 59-65). Culling is commonly used in the field of graphics processing. It is commonly done by determining the viewing direction, determining the object order, and culling all triangles facing backwards relative to said viewing direction. It is seen that the culling direction in the claim is the same as the viewing direction in Pulli et al. As Pulli et al is combined with Chang, one would obtain the claimed feature. The rationale of the combination is combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Chang and Pulli et al to obtain the claimed features.
Regarding claim 11, the combination of Chang and Pulli et al would suggest the method of claim 1, wherein the culling direction of consecutively rendered triangles in a 
Regarding claim 12, the combination of Chang and Pulli et al would suggest the method of claim 1, wherein the culling direction of adjacent triangles in a strip is the same (column 4, lines 59-65, “culling all triangles facing backwards relative to said viewing direction.”). Adjacent triangles in a strip may have the same or similar normal vector. The rationale of the combination for claim 10 above is incorporated herein.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, as applied to claim 19 above, and in view of Gruen (U.S. Pub. 2020/0143590 A1).
Regarding claim 20, Chang remains as applied to claim 19 above. Chang also teaches a system comprising: an integrated circuit of claim 19 arranged to receive distorted image data (Fig. 1, GPU 110 receiving Texture data 106). However, Chang does not teach a system comprising: at least one camera for providing distorted image data; and an integrated circuit of claim 19 arranged to receive distorted image data from the at least one camera.
Gruen, in the same field of endeavor, teaches a system comprising: at least one camera for providing distorted image data; and an integrated circuit of claim 19, i.e., as in Chang.
Regarding claim 21, the combination of Chang and Gruen would suggest a motor vehicle comprising: the system of claim 20 (paragraph [0077], a vehicle).
Allowable Subject Matter
Claims 2-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 2-3, and 9, prior art references of Chang, Kim et al, Gruen, and Pulli et al disclose various limitations of the claims. However, the prior art failed to disclose all limitations of the claims and to show the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. Claims 4-7 are dependent claims of claims 2-3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613